Taylor, C.
A brief outline of the conditions which led to this action may aid in understanding it.
The St. Paul City Railway Company has constructed and is operating a system of street railways in the city of St. Paul under authority conferred upon it by various ordinances of the city which authorize the company to collect a fare of 6 cents from each passenger riding on its railway. The Minneapolis Street Railway Company has ■ constructed and is operating a system of street railways in the city of Minneapolis, under authority conferred upon that company by various ordinances of the city of Minneapolis which authorize that company to collect a fare of 6 cents from each passenger riding on the railway of that company. Formerly a space of several miles intervened between the street railways of the two companies, but the two cities now adjoin and four interurban street railway lines have been established over which cars are run from points in one city to points in the other. With the exception about to be noted, a passenger riding from any point in one city to any point in the other has always been required to pay one fare to defendant for that part of his ride within the city of St. Paul and another fare to the Minneapolis Company for that part of his ride within the city of Minneapolis. Three of the interurban lines cross the so-called midway district which, for the purposes of this case, may be described as that portion of the city of St. Paul.-lying west of Snelling avenue and between that avenue and the east boundary of the city of Minneapolis. This district is several miles in length and varies from about one mile to more than two miles in width. It lies wholly Within the city of St. Paul, but prior to January 7, 1922, only one fare was charged for transportation either to or from any point in this district and any point in either city, and for this reason it became known as the neutral zone.
Both the St. Paul City Railway Company and the Minneapolis Street Railway Company have elected to come under and be governed by chapter 278, p. 328, of the Laws of 1921, entitled: “An act relating to street railways,” and approved April 14, 1921. This act, among other things, confers upon the State Railroad and Ware*215house Commission power to fix and regulate the rates of fare to be charged by tbe street railway companies that elect to come thereunder, and to make a valuation of street railway property to aid it in determining what rate will yield a reasonable return to tbe company. Tbe defendant applied to tbe commission for authority to increase its rate, and for authority to establish an emergency or temporary rate pending a valuation of its property and tbe establishment of a permanent rate based upon such valuation, as provided in tbe act of 1921. After a bearing on this application, and on August 29, 1921, tbe commission made an order authorizing defendant to charge 7 cents for cash fares and 25 cents for á tickets pending tbe investigation to be made by tbe commission. Tbe city of St. Paul appealed to tbe district court from this order, and on December 28, 1921, tbe district court made an order vacating tbe order of tbe commission. One of tbe findings of fact made by tbe district court upon which its decision was based in part is as follows:
“Tbe Railway Company is not collecting, and for a long period heretofore has not collected, all tbe passenger fares lawfully collectible and which since April 14, 1921, are expressly required by law to be by it collected by reason of tbe maintenance by said company of the so-called neutral zone, wherein and wherefrom an increase of from $250,000 to $300,000 per annum should be made in its gross operating revenue.”
This finding was based on tbe fact that only one fare was collected from passengers riding between any point in tbe city of Minneapolis and any, point in tbe midway district. Immediately after tbe rendition of this decision, defendant gave notice to tbe effect that from and after midnight of January 7, 1922, tbe privilege of riding between points in tbe midway district and points in tbe city of Minneapolis for one fare would be withdrawn, and that thereafter a fare would be collected from all persons riding over any portion of its railway. Since that date defendant has collected a fare from each passenger to or from tbe city of Minneapolis whose transportation began or terminated within tbe midway district as well as from *216those passengers over its railway whose transportation began or terminated outside that district.
Plaintiffs, alleging that they were residents of the midway district or engaged in business therein, promptly brought this action on their own behalf and on behalf of all others similarly situated, to enjoin defendant from collecting from passengers to or from the midway district any other or greater fare than had been collected from such passengers prior to January 7, 1922, until duly authorized to do so by the Railroad and Warehouse Commission. Upon the complaint and numerous affidavits showing that many industrial plants and other institutions and many homes had been established in the midway district, and that the privilege of street car service to any part of either city for one fare had been one of the inducements for selecting that location, plaintiffs applied to the district court for a temporary injunction. The application was denied and plaintiffs appealed.
It is contended that, as plaintiffs are merely private users of the transportation facilities furnished by defendant, they cannot maintain this action and St. Paul B. & S. Co. v. St. Paul Gas Light Co. 130 Minn. 71, 153 N. W. 262, L. R. A. 1918A, 384, Ann. Cas. 1116B, 286, and other similar cases from other jurisdictions are cited in support of this contention. If this were an action to fix the rate, or to determine the reasonableness of the rate charged, these decisions would doubtless be in point and the contention well founded. See extended note in 12 A. L. R. 404. Plaintiffs do not contend to the contrary. They base their action on the claim that defendant is exacting a charge not permitted by existing law. If this be true, if defendant, a public service company, is exacting from its patrons a higher rate for the service which it furnishes them than is permitted by existing law, we think the users of such service may, under the circumstances disclosed in the record, maintain an action to enjoin defendant from enforcing the payment of more than the lawful charge. This brings us to the question whether defendant is in fact collecting from midway passengers more than the law authorizes it to collect.
*217Plaintiffs concede that under the ordinances under which defendant was operating until it came under the provisions of chapter 278 of the Laws of 1921, defendant had the right to withdraw the special privilege accorded midway passengers and to charge and collect the fares which it is now collecting. Section 8, p. 333, of chapter 278 of the Laws of 1921 provides:
“The rates which the street railway is authorized to charge and collect under existing franchises shall he and remain the authorized and lawful charge until a rate is fixed by the commission under the provisions of this act.”
Plaintiffs rest their contention on the proposition that this provision requires defendant to continue in force the same rates which it had previously charged until the commission authorizes a change.
The language of the statute is clear and explicit and we are unable to give it the meaning contended for by plaintiffs. The statute makes no reference to the rates theretofore actually charged. It provides that the rates which defendant was “authorized to charge” under its prior franchise “shall be and remain the authorized and lawful charge until a rate is fixed by the commission.” In other words, a rate which would be lawful under the franchise existing when the act went into effect, continues to be lawful until changed by the commission. That the ordinances, under which defendant was operating when the act became effective, gave defendant the right to charge and collect the rates which it is now collecting, is not questioned by any one, and it necessarily follows from the statute that defendant still has the right to charge and collect such rates. As defendant is collecting from passengers no more than it is authorized to collect, plaintiffs are not entitled to the injunction asked for.
The city of St. Paul has filed a brief in which the city asserts that the reduced rate at which passengers to and from Minneapolis were formerly transported in the midway district constituted an unlawful discrimination in favor of that district and those passengers, as against other parts of the city and other passengers. The defendant makes the same- claim and asserts that for that reason the former rate cannot be reinstated. It would be improper to pass upon this *218question here, as there is no need to determine it in deciding the present case, and neither the city nor any representative of the general public is a party to this action. The order appealed from is affirmed.